Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the amendment filed with RCE on 05/09/2022:
Claims 1-5 and 9-20 have been examined.
Claims 6-8 have been canceled by Applicant.
Claims 1 and 18 have been amended by Applicant.
Legend: “[Prior Art Reference] discloses through the invention” means “See the entire document;” Paragraph [No.] = paragraph #, e.g. Para [0005] = paragraph 5; C = column, e.g. c3 = column 3.


Response to Amendment
Drawings
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “spatially separate positions are separated by a predetermined amount” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
1.	Claims 1 and 18, as amended, objected to because of the following informalities:  it is recommended to rewrite the newly added limitation/feature “… a time interval between the different time instances is large enough for the spatially separate positions are separated by a predetermined amount…” as the following: “… a time interval between the different time instances is large enough for the spatially separate positions that are or , which are separated by a predetermined amount…”    .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
1.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.1	Claims 1-5 and 9-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
1.1.1	The limitation/feature “… the spatially separate positions separated by a predetermined amount…” in claims 1 and 18, as amended, is not described or supported in the specification, as originally filed or as published.
	While the specification, at list as published, in Para [0057] recites the following: “[[t]he time interval between these measurements should be large enough to ensure that] the position has sufficiently (e.g. more than 0.5 or 1 m) changed [during this time interval],” the specification is silent about any “spatially separate positions separated by a predetermined amount,” or any “predetermined amount of separation between spatially separate positions.” Additionally, the Examiner finds that the specified “sufficiently changed position (e.g. more than 0.5 or 1 m)” does not teach or read on the claimed “predetermined amount of separation.” 
For the purpose of this examination, the newly added limitation/feature, in claims 1 and 18,  “… the spatially separate positions separated by a predetermined amount…” is not given a patentable weight, and withdrawn from consideration. 
Hence, the corresponding limitation/feature in claims 1 and 18, as amended, will be interpreted as it was during the previous examination.
1.1.2	Claims 2-5, 9-17 and 19-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, because of their dependencies on rejected independent claims 1 and 18, and for failing to cure the deficiencies listed above.
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.1	Claims 1-5 and 9-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
2.1.1	The term “a time interval between the different time instances that is large enough” in claims 1 and 18, as amended, is a relative term which renders the claim indefinite. The term “a time interval … that is large enough” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear to understand how long/big/large or how short/small/little the claimed/specified “time interval between the different time instances” should be to be considered as “a large enough time interval between different time instances,” which renders the claims indefinite.
	For the purpose of this examination, the newly added limitation/feature, in claims 1 and 18,  “a time interval between the different time instances that is large enough for the spatially separate positions are separated by a predetermined amount” is not given a patentable weight, and withdrawn from consideration. 
Hence, the corresponding limitation/feature in claims 1 and 18, as amended, will be interpreted as it was during the previous examination.
2.1.2	Claims 2-5, 9-17 and 19-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, because of their dependencies on rejected independent claims 1 and 18, and for failing to cure the deficiencies listed above.
3.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

3.1	Claim 20 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 20 is a method claim, which fails to include all the limitations of claim 18 (the claim upon which it depends).   
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC§ 101
1. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition 
of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the 
conditions and requirements of this title.

1.1 	Claims 1-5 and 9-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter, to a judicial exception (i.e., mental process, mental process grouping) without significantly more.
1.1.1 	Claims 1 and 18, while (each) reciting a statutory category of invention defined in 35 U.S.C. 101 (a useful process, machine, manufacture, or composition of matter), are directed to an abstract idea, which is a judicial exception, the abstract idea being that of “obtaining sensed data at different positions and/or at different times;” “obtaining positioning data of where the sensed data have been obtained;” “deriving/obtaining map data of the positions at where the sensed data have been obtained;” “estimating orientation of a “machine” that sensed the data based on the obtaining sensed data, obtaining positioning data, and the derived/obtained map data;” “determining rotation (angle) data between the obtained sensed data at different positions and/or at different times;” “estimating sensed data corresponding different directions/vectors.” 
In short, the claims are directed to an abstract idea that falls within the grouping(s) of mathematical concepts, mental processes, distilled from case law, because these determinations, concepts, activities that can be performed in the human mind as judgments. The claims recite an abstract idea in the form of a mental process. These activities, such as "detecting/observing, obtaining, deriving, estimating and gathering data/information" are simple steps that can be practically performed in the human mind as a reproduction of observed/detected/sensed and gathered data/information. 
Additionally, the abstract idea is not integrated into a practical application because merely using a computer [in communication/connection with circuitries, sensors] as a tool to perform an abstract idea is not integrating the idea into a practical application of the idea, and e.g., no (other) machine, transformation, improvement to an existing technological process, or meaningful application of the idea, beyond generally linking the idea to a technological environment or adding insignificant extra-solution activity, is recited in or encompassed by the claims. Moreover, the claims do not include additional elements/limitations/steps that are, individually or in ordered combination, sufficient to amount to significantly more than the judicial exception because the elements/limitations/steps are recited at a high level of generality (e.g., a memory, one or more processors/circuitries coupled to sensors, the memory, non-transitory computer readable recording/storage medium storing computer instructions, etc.) and are used e.g., for data/information gathering only or for other activities that are well-understood, routine, and conventional activity in the industry, and moreover, the generically recited computer elements (e.g., a memory, one or more processors/circuitries coupled to the memory, sensors, non-transitory computer readable recording/storage medium storing computer instructions, data store and a processing resource) do not add a meaningful limitation to the abstract idea because they would be routine (and conventional) in any computer implementation of the idea. 
Moreover, limiting the use of the idea to a particular technological environment (e.g., estimating magnetic field measurements, estimating orientation of a device) is not enough to transform the abstract idea into a patent- eligible invention (Flook) e.g., because the preemptive effect of the claims on the idea within the field of use would be broad. 
In addition, the respective dependent claims 2-5, 9-17 and 19-20 do not further limit claims 1 and 18 such as to transform the claimed invention into more than an abstract idea.

	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1-5, 9-13 and 15-20 rejected under 35 U.S.C. 103 as being unpatentable over Zhang (Pub. No.: US 2004/0095317A1) in view of Kim (Pub. No.: US 2015/0378045A1), further in view of Prigge (US Pat. No.: 6549004B1) and further in view of Kato (Pub. No.: US 2003/0134665A1).
As per claims 1 and 18, Zhang discloses through the invention (see entire document) an orientation determination device/method (see entire document, particularly abstract, Para [0008, 0030-0031], claim 2 – teaching handheld device that includes a set of orientation sensors that detect the device's current orientation; two-axis magnetic sensor that identifies the device's azimuth angle by detecting the earth's magnetic field, and a dual-axis accelerometer sensor that identifies the device's inclination angle by detecting the earth's gravity) comprising: 
data input circuitry configured to obtain magnetic field sensor data comprising at least two magnetic field measurements sensed by one or more magnetic field sensors at spatially separate positions and/or in separate frequency ranges and/or at different times and/or at different codes (see entire document, particularly fig. 4a-b, 5, abstract, Para [0008, 0026, 0029-0031], claim 2 – teaching, in Para [0026], orientation sensors' mechanisms shown in FIGS. 4a and 4b; the orientation sensor demonstrated in FIG. 4a as is a magnetic field sensor, whereas the one in FIG. 4b is an accelerometer sensor; the orientation detection that may not be limited to these types of sensors; other sensors, a gyro sensor that can also be used in the pointing control system; a two-axis magnetic field sensor 120 used to detect the device's orientation relative to the direction of the earth's magnetic field 25; the sensor that contains two magnetic field detectors which are arranged orthogonal to each other’ the sensor mounted on the device's circuit board so that the two magnetic field detectors are laid on the x-z plane; teaching, in Para [0029], signal conditioning circuit for sensor 120 that consists of two amplifiers 121, 123 and two low pass filters 122, 124; interest in static position and low frequency movement of the device, the high frequency noises of the amplified x-axis and y-axis signals filtered in order to get a higher resolution of the azimuth angle changes; two amplifiers 131, 133 and two low pass filters 132, 134 for conditioning the sensor 130 output's x-axis and z-axis signals; interest in the sensor's static output relative to earth's constant gravity; the high frequency noises of the signals also filtered in order to get a higher resolution of the inclination angle changes), 
position input circuitry configured to obtain a position estimate of the one or more positions of the one or more magnetic field sensors at which the magnetic field sensor data have been acquired (see entire document, particularly fig. 3, 4a-b, abstract, Para [0004, 0008, 0013, 0025-0028] – teaching, in Para [0004], low cost magnetic field sensors based on magneto-resistive, magneto-inductive and Hall-effect technologies recently developed; those magnetic sensors sensitive enough to measure earth's magnetic field and are widely used in such navigational devices as digital compasses and the Global Positioning System (GPS), wherein the Examiner finds that it is well known in the art that it is typical, inherent for a well-known in the art portable or built in a vehicle GPS navigation device/system to obtain and/or estimate a position of the GPS navigation device/system itself, and hence to obtain and/or estimate a position of sensors as parts of the GPS navigation device/system itself, because, again, it is well known in the art that a well-known in the art portable or built in a vehicle GPS navigation device/system typically, inherently is equipped with sensors);
wherein said data input circuitry is configured to obtain magnetic field sensor data including
magnetic field measurements sensed by magnetic field sensor at different time instances and at spatially separate positions, wherein the orientation of the magnetic field sensor at said spatially separate positions is fixed or tracked by an orientation sensor, wherein said estimation circuitry is configured to determine the relative rotation between the obtained magnetic field measurements from the fixed or tracked orientation of said magnetic field sensor (see entire document, particularly fig. 3, 4a-b, abstract, Para [0004, 0008, 0013, 0021-0022, 0025-0031], claim 2); 
magnetic field measurements sensed by a single magnetic field sensor in separate frequency ranges and/or at different times and/or at different codes (see entire document, particularly fig. 4a-b, 5, abstract, Para [0008, 0026, 0029-0031], claim 2).
Zhang does not explicitly disclose, through the invention, or is missing estimation circuitry configured to derive, from a magnetic map, azimuth and inclination data at the one or more positions of the one or more magnetic field sensors indicated by the obtained position estimate and to estimate the orientation of the orientation determination device based on the obtained magnetic field sensor data and the azimuth and inclination data derived from the magnetic map; magnetic field measurements sensed by a single magnetic field sensor at different time instances and at spatially separate positions; one of said magnetic field measurements that represents a magnetic beacon signal in a frequency range used by one or more magnetic beacons and/or emitted at a time used by one or more magnetic beacons and/or with a code used by one or more magnetic beacon; estimation circuitry configured to estimate the magnetic field measurements with corresponding reference vectors, each reference vector having a different direction.
However, Kim teaches, through the invention (see entire document), particularly in abstract, mobile terminal device for a positioning system based on a magnetic field map and a method thereof; the mobile terminal that includes a memory configured to store a magnetic field map including magnetic field values at positions; the mobile terminal that further includes a magnetic field sensor configured to measure a magnetic field value at a position of the mobile terminal; the mobile terminal that further includes an inertial measurement unit (IMU) sensor configured to measure an acceleration value and a gyro value of the mobile terminal; the mobile terminal that further includes a processor configured to determine the position of the mobile terminal based on the magnetic field map, the magnetic field value, the acceleration value, and the gyro value.
Kim further teaches, through the invention (see entire document), particularly in Para [0037], claim 6, the positions that may include positions at predetermined intervals, positions allowing a magnetic field value to be measured, and/or positions to which the mobile terminal 100 is able to reach; the positions that may include positions in a three-dimensional (3D) space, as opposed to positions in a two-dimensional (2D) plane; a magnetic field that may be measured on each floor of the high-rise building at a fixed position, e.g., the same position when viewed in a 2D planar view; although the fixed positions appear to be the same in the 2D planar view, the fixed positions that include different altitudes in the 3D space;  determining the position of the mobile terminal based on a magnetic field map comprising magnetic field values at positions and the corrected magnetic field value.
The Examiner finds that the above, in the Kim reference, teaches on “magnetic field measurements sensed by a single magnetic field sensor at different time instances and at spatially separate positions” in the instant application.
Kim further teaches, through the invention (see entire document), particularly in Para [0007-0008], a mobile terminal for a magnetic field map-based positioning system, including a memory configured to store a magnetic field map including magnetic field values at positions; the mobile terminal that further includes a magnetic field sensor configured to measure a magnetic field value at a position of the mobile terminal; the mobile terminal that further includes an inertial measurement unit (IMU) sensor configured to measure an acceleration value and a gyro value of the mobile terminal; the mobile terminal that further includes a processor configured to determine the position of the mobile terminal based on the magnetic field map, the magnetic field value, the acceleration value, and the gyro value that includes a rotation value and an orientation value of the mobile terminal..
Kim further teaches, through the invention (see entire document), particularly in fig. 1, Para [0039-0040], the term “gyro values” that refers to values of a rotation and an orientation measured by a gyroscope; processor 140 that compares the magnetic field value measured by the magnetic field sensor 120 and the magnetic field map stored in the memory 110; based on this comparison, the processor 140 that estimates, as the position of the mobile terminal 100, a point including a magnetic field value similar to or the same as the measured magnetic field value, from among points included in the magnetic field map.
Kim further teaches, through the invention (see entire document), particularly in fig. 1-3, Para [0048, 0057], processor estimating a position of a mobile terminal based on a magnetic field value corrected through use of an IMU sensor; the mobile terminal for a magnetic field map-based positioning system that includes a memory 210, a magnetic field sensor 220, an IMU sensor 230, and a processor 240, which may correspond to the memory 110, the magnetic field sensor 120, the IM sensor 130, and the processor 140, respectively, of FIG. 1; the processor 240 that performs a positioning method; processor estimating a position of a mobile terminal based on direction information and travel distance information estimated through use of an IMU sensor; the mobile terminal for a magnetic field map-based positioning system that includes a memory 310, a magnetic field sensor 320, an IMU sensor 330, and a processor 340, which may correspond to the memory 110, the magnetic field sensor 120, the IM sensor 130, and the processor 140, respectively, of FIG. 1; the processor 340 that performs a positioning method.
Kim further teaches, through the invention (see entire document), particularly in fig. 1-4, Para [0067], processor estimating a position of a mobile terminal based on a magnetic field value corrected through use of an IMU sensor, and direction information and travel distance information estimated through use of the IMU sensor; the mobile terminal for a magnetic field map-based positioning system that includes a memory 410, a magnetic field sensor 420, an IMU sensor 430, and a processor 440, which may correspond to the memory 110, the magnetic field sensor 120, the IM sensor 130, and the processor 140, respectively, of FIG. 1; the processor 440 that performs a positioning method; the processor 440 that improves a reliability of the estimated position of the mobile terminal through use of the magnetic field value of which a tilt error is corrected as described in FIG. 2, and a direction information weight and a travel distance as described in FIG. 3.
Prigge, in turn, teaches, through the invention (see entire document), particularly in c1, lines 21-25, a system and methods for estimating the position and attitude (orientation) of a remote object through the measurement of magnetic fields generated by beacons.
Prigge further teaches, through the invention (see entire document), particularly in c6, l33-37, Code Division Multiple Access (CDMA) systems that reject steady state magnetic fields, such as that due to the earth's magnetic field; Time Division Multiple Access (TDMA) systems that may need to use one of their time slots to measure the ambient earth field with all beacons quiet. 
Kato, in turn, teaches, through the invention (see entire document), particularly in Para [0014], a simple operation of tilting the electronic apparatus, which carries the first and second magnetic sensors for detecting components of a magnetic field along different directions.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Zhang by incorporating, applying and utilizing the above steps, technique and features as taught by Kim. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to determine the position of the mobile terminal based on the magnetic field map, the magnetic field value, the acceleration value, and the gyro value that includes a rotation value and an orientation value of the mobile terminal (see entire Kim document, particularly Para [0007-0008]);  
by incorporating, applying and utilizing the above steps, technique and features as taught by Prigge. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to reduce the TDMA system signal to noise ratio (see entire Prigge document, particularly c6, lines 36-37); to estimate the position and attitude (orientation) of a remote object through the measurement of magnetic fields generated by beacons (see entire Prigge document, particularly c1, lines 21-25); and 
by incorporating, applying and utilizing the above steps, technique and features as taught by Kato. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to determine the azimuth and inclination angle of the cellular phone on the basis of the first and second values actually output from the X-axis and Y-axis magnetic sensors and with reference to the conversion table (see entire Kato document, particularly Para [0007-0008]).

As per claim 2, Zhang does not explicitly disclose, through the invention, or is missing determining a rotation matrix that maps the obtained magnetic field sensor data onto the azimuth and inclination data derived from the magnetic map and to estimate the orientation of the orientation determination device by use of an inverse of the estimated rotation matrix.
However, Kato teaches, through the invention (see entire document), particularly in fig. 16, Para [0143-0154], rotation of cell phone 10 that can be expressed/estimated by matrices including matrices similar to the matrices claimed and specified in Para [0060-0071] of the instant application.
Additionally, the Examiner finds that the mathematic matrices presented in Para [0147-0150] of the Kato reference are straight examples of well-known in the art inverse matrices (a.k.a. square matrices), wherein number of rows and columns are equal such as 2x2, 3x3, etc., wherein, in other simple words, “inverse matrix is obtained by dividing the adjugate of the given matrix by the determinant of the given matrix,” and wherein the matrix inverse can only be found for square matrices.
(https://www.google.com/search?hl=en&source=hp&biw=&bih=&q=inverse+of+matrix&iflsig=ALs-wAMAAAAAYWcvhHHZy17OsNy4gEaL_36lQKhXlqB7&gbv=2&oq=inverse+of+matrix&gs_l=heirloom-hp.3..0i512i433i131j0i512l9.2240.6288.0.7687.11.7.0.4.4.0.142.864.0j7.7.0....0...1ac.1.34.heirloom-hp..0.11.957.A842nbEc1Sc    last visited on 10/13/2021)
	It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Zhang by incorporating, applying and utilizing the above steps, technique and features as taught by Kato. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to determine the azimuth and inclination angle of the cellular phone on the basis of the first and second values actually output from the X-axis and Y-axis magnetic sensors and with reference to the conversion table (see entire Kato document, particularly Para [0007-0008]).

As per claim 3, Zhang does not explicitly disclose, through the invention, or is missing defining rotation matrix using a normalized 3D rotation axis and a rotation around the normalized 3D rotation axis by a rotation angle.
However, similar to the rejection to claim 2 above, Kato teaches, through the invention (see entire document), particularly in fig. 16, 18, Para [0143-0154], rotation, under different rotation angles, of cell phone 10 that can be expressed/estimated by matrices including matrices similar to the matrices claimed and specified in Para [0060-0071] of the instant application.
Additionally, similar to the rejection to claim 2 above, the Examiner finds that the mathematic matrices presented in Para [0147-0150] of the Kato reference are straight examples of well-known in the art inverse matrices (a.k.a. square matrices), wherein number of rows and columns are equal such as 2x2, 3x3, etc., wherein, in other simple words, “inverse matrix is obtained by dividing the adjugate of the given matrix by the determinant of the given matrix,” and wherein the matrix inverse can only be found for square matrices.
	It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Zhang by incorporating, applying and utilizing the above steps, technique and features as taught by Kato. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to determine the azimuth and inclination angle of the cellular phone on the basis of the first and second values actually output from the X-axis and Y-axis magnetic sensors and with reference to the conversion table (see entire Kato document, particularly Para [0007-0008]).

As per claim 4, Zhang does not explicitly disclose, through the invention, or is missing defining the rotation matrix R using a normalized 3D rotation axis 
    PNG
    media_image1.png
    31
    130
    media_image1.png
    Greyscale
 and a rotation around the normalized 3D rotation axis n by a rotation angle α as 
    PNG
    media_image2.png
    121
    724
    media_image2.png
    Greyscale

However, similar to the rejection to claims 2-3 above, Kato teaches, through the invention (see entire document), particularly in fig. 16, Para [0143-0154], rotation of cell phone 10 that can be expressed/estimated by matrices including matrices similar to the matrices claimed and specified in Para [0060-0071] of the instant application.
Additionally, the Examiner finds that the mathematic matrices presented in Para [0147-0150] of the Kato reference are straight examples of well-known in the art inverse matrices (a.k.a. square matrices), wherein number of rows and columns are equal such as 2x2, 3x3, etc., wherein, in other simple words, “inverse matrix is obtained by dividing the adjugate of the given matrix by the determinant of the given matrix,” and wherein the matrix inverse can only be found for square matrices.
	It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Zhang by incorporating, applying and utilizing the above steps, technique and features as taught by Kato. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to determine the azimuth and inclination angle of the cellular phone on the basis of the first and second values actually output from the X-axis and Y-axis magnetic sensors and with reference to the conversion table (see entire Kato document, particularly Para [0007-0008]).

As per claim 5, Zhang does not explicitly disclose, through the invention, or is missing determining the rotation matrix by use of the relative rotation between the obtained magnetic field measurements.
However, similar to the rejection to claims 2-4 above, Kato teaches, through the invention (see entire document), particularly in fig. 7-8, 10-11, 16, 18, Para [0011, 0015, 0040, 0044, 0046, 0143-0154, 0173], accurate determination of the azimuth .alpha. and the inclination angle .beta. of the cellular phone 10 even when the geomagnetic field (the inclination of the geomagnetic field relative to a horizontal plane) changes due to use of the cellular phone 10 over a wide area; rotation of cell phone 10 that can be expressed/estimated by matrices including matrices similar to the matrices claimed and specified in Para [0060-0071] of the instant application.
Additionally, the Examiner finds that the mathematic matrices presented in Para [0147-0150] of the Kato reference are straight examples of well-known in the art inverse matrices (a.k.a. square matrices), wherein number of rows and columns are equal such as 2x2, 3x3, etc., wherein, in other simple words, “inverse matrix is obtained by dividing the adjugate of the given matrix by the determinant of the given matrix,” and wherein the matrix inverse can only be found for square matrices.
	It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Zhang by incorporating, applying and utilizing the above steps, technique and features as taught by Kato. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to determine the azimuth and inclination angle of the cellular phone on the basis of the first and second values actually output from the X-axis and Y-axis magnetic sensors and with reference to the conversion table (see entire Kato document, particularly Para [0007-0008]).

Claims 6-8 canceled.

As per claim 9, Zhang does not explicitly disclose, through the invention, or is missing determining a separate rotation matrix for each magnetic field measurement that maps the respective magnetic field measurement onto the azimuth and inclination data derived from the magnetic map and to estimate the orientation of the orientation determination device by use of the product of the separate rotation matrices.
However, similar to the rejection to claims 2-5 above, Kato teaches, through the invention (see entire document), particularly in fig. 7-8, 10-11, 16, 18, Para [0011, 0015, 0040, 0044, 0046, 0143-0154, 0173], accurate determination of the azimuth .alpha. and the inclination angle .beta. of the cellular phone 10 even when the geomagnetic field (the inclination of the geomagnetic field relative to a horizontal plane) changes due to use of the cellular phone 10 over a wide area; rotation of cell phone 10 that can be expressed/estimated by matrices including matrices similar to the matrices claimed and specified in Para [0060-0071] of the instant application.
	It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Zhang by incorporating, applying and utilizing the above steps, technique and features as taught by Kato. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to determine the azimuth and inclination angle of the cellular phone on the basis of the first and second values actually output from the X-axis and Y-axis magnetic sensors and with reference to the conversion table (see entire Kato document, particularly Para [0007-0008]).

As per claim 10, Zhang further discloses through the invention (see entire document) estimating the position of the magnetic field sensor (see entire document, particularly fig. 3, 4a-b, abstract, Para [0004, 0008, 0013, 0025-0028]).

As per claim 11, Zhang does not explicitly disclose, through the invention, or is missing estimating the position of the magnetic field sensor based on information from a communication system, WiFi access points or beacons and/or based on geomagnetic fingerprinting using the obtained magnetic field sensor data and the magnetic map.
However, Kim teaches, through the invention (see entire document), particularly in abstract, mobile terminal device for a positioning system based on a magnetic field map and a method thereof; the mobile terminal that includes a memory configured to store a magnetic field map including magnetic field values at positions; the mobile terminal that further includes a magnetic field sensor configured to measure a magnetic field value at a position of the mobile terminal; the mobile terminal that further includes an inertial measurement unit (IMU) sensor configured to measure an acceleration value and a gyro value of the mobile terminal; the mobile terminal that further includes a processor configured to determine the position of the mobile terminal based on the magnetic field map, the magnetic field value, the acceleration value, and the gyro value.
Kim further teaches, through the invention (see entire document), particularly in Para [0007-0008], a mobile terminal for a magnetic field map-based positioning system, including a memory configured to store a magnetic field map including magnetic field values at positions; the mobile terminal that further includes a magnetic field sensor configured to measure a magnetic field value at a position of the mobile terminal; the mobile terminal that further includes an inertial measurement unit (IMU) sensor configured to measure an acceleration value and a gyro value of the mobile terminal; the mobile terminal that further includes a processor configured to determine the position of the mobile terminal based on the magnetic field map, the magnetic field value, the acceleration value, and the gyro value that includes a rotation value and an orientation value of the mobile terminal..
Kim further teaches, through the invention (see entire document), particularly in fig. 1, Para [0039-0040], the term “gyro values” that refers to values of a rotation and an orientation measured by a gyroscope; processor 140 that compares the magnetic field value measured by the magnetic field sensor 120 and the magnetic field map stored in the memory 110; based on this comparison, the processor 140 that estimates, as the position of the mobile terminal 100, a point including a magnetic field value similar to or the same as the measured magnetic field value, from among points included in the magnetic field map.
Kim further teaches, through the invention (see entire document), particularly in fig. 1-3, Para [0048, 0057], processor estimating a position of a mobile terminal based on a magnetic field value corrected through use of an IMU sensor; the mobile terminal for a magnetic field map-based positioning system that includes a memory 210, a magnetic field sensor 220, an IMU sensor 230, and a processor 240, which may correspond to the memory 110, the magnetic field sensor 120, the IM sensor 130, and the processor 140, respectively, of FIG. 1; the processor 240 that performs a positioning method; processor estimating a position of a mobile terminal based on direction information and travel distance information estimated through use of an IMU sensor; the mobile terminal for a magnetic field map-based positioning system that includes a memory 310, a magnetic field sensor 320, an IMU sensor 330, and a processor 340, which may correspond to the memory 110, the magnetic field sensor 120, the IM sensor 130, and the processor 140, respectively, of FIG. 1; the processor 340 that performs a positioning method.
Kim further teaches, through the invention (see entire document), particularly in fig. 1-4, Para [0067], processor estimating a position of a mobile terminal based on a magnetic field value corrected through use of an IMU sensor, and direction information and travel distance information estimated through use of the IMU sensor; the mobile terminal for a magnetic field map-based positioning system that includes a memory 410, a magnetic field sensor 420, an IMU sensor 430, and a processor 440, which may correspond to the memory 110, the magnetic field sensor 120, the IM sensor 130, and the processor 140, respectively, of FIG. 1; the processor 440 that performs a positioning method; the processor 440 that improves a reliability of the estimated position of the mobile terminal through use of the magnetic field value of which a tilt error is corrected as described in FIG. 2, and a direction information weight and a travel distance as described in FIG. 3.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Zhang by incorporating, applying and utilizing the above steps, technique and features as taught by Kim. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to determine the position of the mobile terminal based on the magnetic field map, the magnetic field value, the acceleration value, and the gyro value that includes a rotation value and an orientation value of the mobile terminal (see entire Kim document, particularly Para [0007-0008]).

As per claim 12, Zhang does not explicitly disclose, through the invention, or is missing estimating the position of the magnetic field sensor based on magnitude and/or inclination included in or derived from the obtained magnetic field sensor data and/or based on an inclination estimate indicating the inclination of the magnetic field sensor.
However, Kim teaches, through the invention (see entire document), particularly in abstract, mobile terminal device for a positioning system based on a magnetic field map and a method thereof; the mobile terminal that includes a memory configured to store a magnetic field map including magnetic field values at positions; the mobile terminal that further includes a magnetic field sensor configured to measure a magnetic field value at a position of the mobile terminal; the mobile terminal that further includes an inertial measurement unit (IMU) sensor configured to measure an acceleration value and a gyro value of the mobile terminal; the mobile terminal that further includes a processor configured to determine the position of the mobile terminal based on the magnetic field map, the magnetic field value, the acceleration value, and the gyro value.
Kim further teaches, through the invention (see entire document), particularly in Para [0007-0008], a mobile terminal for a magnetic field map-based positioning system, including a memory configured to store a magnetic field map including magnetic field values at positions; the mobile terminal that further includes a magnetic field sensor configured to measure a magnetic field value at a position of the mobile terminal; the mobile terminal that further includes an inertial measurement unit (IMU) sensor configured to measure an acceleration value and a gyro value of the mobile terminal; the mobile terminal that further includes a processor configured to determine the position of the mobile terminal based on the magnetic field map, the magnetic field value, the acceleration value, and the gyro value that includes a rotation value and an orientation value of the mobile terminal..
Kim further teaches, through the invention (see entire document), particularly in fig. 1, Para [0039-0040], the term “gyro values” that refers to values of a rotation and an orientation measured by a gyroscope; processor 140 that compares the magnetic field value measured by the magnetic field sensor 120 and the magnetic field map stored in the memory 110; based on this comparison, the processor 140 that estimates, as the position of the mobile terminal 100, a point including a magnetic field value similar to or the same as the measured magnetic field value, from among points included in the magnetic field map.
Kim further teaches, through the invention (see entire document), particularly in fig. 1-3, Para [0048, 0057], processor estimating a position of a mobile terminal based on a magnetic field value corrected through use of an IMU sensor; the mobile terminal for a magnetic field map-based positioning system that includes a memory 210, a magnetic field sensor 220, an IMU sensor 230, and a processor 240, which may correspond to the memory 110, the magnetic field sensor 120, the IM sensor 130, and the processor 140, respectively, of FIG. 1; the processor 240 that performs a positioning method; processor estimating a position of a mobile terminal based on direction information and travel distance information estimated through use of an IMU sensor; the mobile terminal for a magnetic field map-based positioning system that includes a memory 310, a magnetic field sensor 320, an IMU sensor 330, and a processor 340, which may correspond to the memory 110, the magnetic field sensor 120, the IM sensor 130, and the processor 140, respectively, of FIG. 1; the processor 340 that performs a positioning method.
Kim further teaches, through the invention (see entire document), particularly in fig. 1-4, Para [0067], processor estimating a position of a mobile terminal based on a magnetic field value corrected through use of an IMU sensor, and direction information and travel distance information estimated through use of the IMU sensor; the mobile terminal for a magnetic field map-based positioning system that includes a memory 410, a magnetic field sensor 420, an IMU sensor 430, and a processor 440, which may correspond to the memory 110, the magnetic field sensor 120, the IM sensor 130, and the processor 140, respectively, of FIG. 1; the processor 440 that performs a positioning method; the processor 440 that improves a reliability of the estimated position of the mobile terminal through use of the magnetic field value of which a tilt error is corrected as described in FIG. 2, and a direction information weight and a travel distance as described in FIG. 3.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Zhang by incorporating, applying and utilizing the above steps, technique and features as taught by Kim. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to determine the position of the mobile terminal based on the magnetic field map, the magnetic field value, the acceleration value, and the gyro value that includes a rotation value and an orientation value of the mobile terminal (see entire Kim document, particularly Para [0007-0008]).

As per claims 13 and 19, Zhang further discloses through the invention (see entire document) one or more magnetic field sensors configured to sense magnetic field sensor data comprising at least two magnetic field measurements sensed at spatially separate positions and/or in separate frequency ranges and/or at different times and/or at different codes (see entire document, particularly fig. 4a-b, 5, abstract, Para [0008, 0026, 0029-0031], claim 2), and 
the orientation determination device as claimed in claim 1 to determine orientation information indicating the orientation of the rendering device (see entire document, particularly abstract, Para [0008, 0030-0031], claim 2), 
position input circuitry configured to obtain a position estimate of the rendering device (see entire document, particularly fig. 3, 4a-b, abstract, Para [0004, 0008, 0013, 0025-0028]). 
Zhang does not explicitly disclose, through the invention, or is missing estimating target position input circuitry configured to obtain target position information indicating a target position of one or more targets, relative target position determination circuitry configured to determine the relative position of the one or more targets with respect to the rendering device based on the orientation information, the obtained position estimate and the obtained target position information, and rendering circuitry configured to render target information related to the one or more targets using the determined relative position of the one or more targets.
However, Kim teaches, through the invention (see entire document), particularly in fig. 1-2, Para [0040, 0056], processor 140 that compares the magnetic field value measured by the magnetic field sensor 120 and the magnetic field map stored in the memory 110; based on this comparison, the processor 140 that estimates, as the position of the mobile terminal 100, a point including a magnetic field value similar to or the same as the measured magnetic field value, from among points included in the magnetic field map; first position estimator 242 that estimates the position of the mobile terminal based on the corrected magnetic field value and a magnetic field map 211 stored in the memory 210; the first position estimator 242 that compares the corrected magnetic field value with magnetic field values included in the magnetic field map 211; based on this comparison, the first position estimator 242 that estimates, as the position of the mobile terminal, a point including a magnetic field value similar to or the same as the corrected magnetic field value, from among points included in the magnetic field map.
Kim further teaches, through the invention (see entire document), particularly in fig. 3, 5, Para [0066, 0072], second position estimator 345 that may estimate, to be the position of the mobile terminal, a point that is completely different from a real position of the mobile terminal, according to a positioning method comparing the measured magnetic field value 321 with the magnetic field map 311; operation 510, wherein the positioning system that obtains information associated with a magnetic field map corresponding to a target region of the positioning system; operation 520, wherein the positioning system measures a magnetic field value at a position of at least one terminal included in the target region.
The Examiner finds that the “points included in the magnetic field map,” “points including a magnetic field map,” “magnetic field map corresponding to a target region,” in the Kim reference, teach on “target(s),” “target(s) position(s),” similar to how it is discussed in Para [0046-0047] in the instant application.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Zhang by incorporating, applying and utilizing the above steps, technique and features as taught by Kim. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to determine the position of the mobile terminal based on the magnetic field map, the magnetic field value, the acceleration value, and the gyro value that includes a rotation value and an orientation value of the mobile terminal (see entire Kim document, particularly Para [0007-0008]).

As per claim 15, Zhang further discloses through the invention (see entire document) displaying information indicating distance and/or direction to one or more of said targets (see entire document, particularly Para [0004] – teaching magnetic sensors sensitive enough to measure earth's magnetic field and widely used in such navigational devices as digital compasses and the Global Positioning System (GPS), wherein the Examiner finds that it is well known in the art that it is typical, inherent for a well-known in the art portable or built in a vehicle GPS navigation device/system to estimate and display distance/direction to a destination, or a target of travel).

As per claim 16, Zhang further discloses through the invention (see entire document) selecting one or more targets based on the position estimate of the rendering device and/or an accelerometer configured to acquire accelerometer data and/or a gyroscope configured to acquire gyroscope data (see entire document, particularly Para [0004, 0006, 0026-0028], claim 2).

As per claim 17, Zhang does not explicitly disclose, through the invention, or is missing continuously, regularly or occasionally obtaining a new target position.
However, Kim teaches, through the invention (see entire document), particularly in fig. 1-2, Para [0040, 0056], processor 140 that compares the magnetic field value measured by the magnetic field sensor 120 and the magnetic field map stored in the memory 110; based on this comparison, the processor 140 that estimates, as the position of the mobile terminal 100, a point including a magnetic field value similar to or the same as the measured magnetic field value, from among points included in the magnetic field map; first position estimator 242 that estimates the position of the mobile terminal based on the corrected magnetic field value and a magnetic field map 211 stored in the memory 210; the first position estimator 242 that compares the corrected magnetic field value with magnetic field values included in the magnetic field map 211; based on this comparison, the first position estimator 242 that estimates, as the position of the mobile terminal, a point including a magnetic field value similar to or the same as the corrected magnetic field value, from among points included in the magnetic field map.
Kim further teaches, through the invention (see entire document), particularly in fig. 3, 5, Para [0061, 0066, 0072], second direction information (e.g., a variance of an angle of the mobile terminal) that may be obtained by integrating the measured gyro value 332 two times with respect to a time; second position estimator 345 that may estimate, to be the position of the mobile terminal, a point that is completely different from a real position of the mobile terminal, according to a positioning method comparing the measured magnetic field value 321 with the magnetic field map 311; operation 510, wherein the positioning system that obtains information associated with a magnetic field map corresponding to a target region of the positioning system; operation 520, wherein the positioning system measures a magnetic field value at a position of at least one terminal included in the target region.
The Examiner finds that the “points included in the magnetic field map,” “points including a magnetic field map,” “magnetic field map corresponding to a target region,” “second direction information (e.g., a variance of an angle of the mobile terminal) that may be obtained by integrating the measured gyro value two times with respect to a time,” in the Kim reference, teach on “target(s),” “target(s) position(s),” “continuously, regularly or occasionally obtaining (updating) new target position,” similar to how it is discussed in Para [0046-0047, 0130] in the instant application.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Zhang by incorporating, applying and utilizing the above steps, technique and features as taught by Kim. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to determine the position of the mobile terminal based on the magnetic field map, the magnetic field value, the acceleration value, and the gyro value that includes a rotation value and an orientation value of the mobile terminal (see entire Kim document, particularly Para [0007-0008]).

As per claim 20, Zhang further discloses through the invention (see entire document) a non-transitory computer-readable recording medium that stores therein a computer program product, which, when executed by a processor, causes the method according to claim 18 to be performed (see entire document, particularly claim 8 – teaching a microprocessor, a memory module, a control circuitry, and supporting software to analyze and translate the handheld pointing device's orientation data).

2.	Claim 14 rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zhang, Kim, Prigge and Kato, further in view of Dunko (Pub. No.: US 2009/0262946A1).
As per claim 14, Zhang does not explicitly disclose, through the invention, or is missing target positions of one or more targets as positions of virtual sound sources and wherein said rendering circuitry is configured to render audio signals in a way as if they were rendered at the position of said virtual sound sources.
However, Dunko teaches, through the invention (see entire document), particularly in Para [0018-0020],  depending on a location and an orientation of a user's augmented reality (AR) rendering device in an environment, sounds that may be modified to denote to the user a direction of a sound source emitting the sound as well as a distance of the user from the sound source; a user that carries a portable AR rendering device that is capable of outputting audio for listening to the user as well as processing audio content containing the audio based on a location of the device (i.e., user) relative to sources of sound.
Dunko further teaches, through the invention (see entire document), particularly in fig. 3, Para [0029], real world environment 301 that may include a plurality of real world objects 303-309 that may be any type of object, person, thing, etc. that may exist in the real world such as, for example, furniture, fixtures, trees, buildings, vehicles, appliances, household items, etc.; the real world objects 303-309 that may be stationary objects, movable objects, or moving objects; for example, the sound experience that may start when a user enters an environment and the sound sources may be "moving" with time; that it is also possible for a user to be stationary in this environment and for the sound to be apparently moving to a user's ear. 
Dunko further teaches, through the invention (see entire document), particularly in abstract, device and method for providing augmented reality enhanced audio; the device that is portable and that may include a location processing module capable of receiving location information and determining a location of the device in an environment, an orientation processing module capable of determining an orientation of the device at the location, a processor capable of modifying audio content based on the location of the device in the environment and the orientation of the device at the location; the orientation of the device that includes an azimuth and an elevation of the device
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Zhang by incorporating, applying and utilizing the above steps, technique and features as taught by Dunko. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to receive location information and determine a location of the device in an environment, determine an orientation of the device at the location, modify audio content based on the location of the device in the environment and the orientation of the device at the location (see entire Dunko document, particularly abstract).


Response to Arguments
1.	Applicant’s arguments with respect to claims 1-5 and 9-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
2.	Applicant’s arguments with respect to claims 1-5 and 9-20 have been considered but are moot in view of the new ground(s) of rejection in the current Office Action. 
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner YURI KAN, P.E., whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday – Friday.
If attempts to reach the examiner by telephone are unsuccessful, you may contact the examiner's supervisor, Mr. Jelani Smith, who can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/YURI KAN, P.E./Primary Examiner, Art Unit 3662